2. European Council meeting (15-16 October 2008) (vote)
- Before the vote:
Mr President, in managing this crisis, Parliament has demonstrated its sense of responsibility. It is in this spirit that the Committee on Economic and Monetary Affairs met on Monday evening to approach the revision of the Capital Requirements Directive, known as 'CRD', which has been presented by the Commission as one of the cornerstones of its response to the serious financial crisis in the European Union.
I would like to inform this plenary assembly that the Commission did not consider it useful to participate in the work done by the Committee on Economic and Monetary Affairs on Monday evening for this exchange of views.
- Before the vote on paragraph 6:
(DE) Mr President, ladies and gentlemen, you have received this in writing. I am in favour of our adding a phrase with the following wording in English:
'Deplores the expected spillover effects to other sectors of the economy, therefore ...'
(DE) This insertion would make clear that the financial crisis has a negative impact on the overall economy.
(The oral amendment was not accepted)
(DE) Mr President, I should just like to point out that we are voting on a joint motion for a resolution by four political groups, who have agreed not to table any amendments to the joint text. Oral amendments are also amendments, and the Group of the Alliance of Liberals and Democrats for Europe has signed the joint resolution. For this reason, to our regret, we must oppose further amendments, including oral amendments.
- After the vote on Amendment 6:
Mr President, were we not required to vote on paragraph 6? I will be advised by you.
No, there has been no request for a separate vote on that paragraph.
- Before the vote on paragraph 9:
(LT) I just wanted to add the words which are next to paragraph 9, and then the text would sound like this:
'and their conformity with the Treaty provisions', for the purpose of clarification. The text would therefore read as follows: 'state aid rules to measures taken and their conformity with the Treaty provisions'.
(The oral amendment was not accepted)
- Before the vote on paragraph 29:
Mr President, I believe the colleagues from the PPE-DE Group will be standing up to speak shortly, but, before they do, I would ask them to consider whether it would harm their principles to support my oral amendment by adding two words which highlight the isolation of the Baltic region in the energy sector and its 100% dependence on Russia. We would like to highlight and to welcome the Commission's, and specifically the Council's, initiative to help put an end to the Baltic region's isolation in the energy sector. Therefore, in paragraph 29, where we talk about Eastern Europe, I would like to mention the Baltic region. I ask for your support.
(Applause from the centre and the left)
(DE) Mr President, I would suggest that our fellow Members from the Group of the Alliance of Liberals and Democrats for Europe raise their legitimate objections during the negotiations intended for that purpose. It is an impertinence to make such proposals in plenary, as we cannot hold a serious debate on them here. That is unparliamentary, and therefore should be dropped.
(Applause)
(The oral amendment was not accepted)
- After the vote on Amendment 1:
(SV) Mr President, I think there is no excuse for us not having received the amendments until ten o'clock this morning, and then only in English, Latvian and Finnish. That is not how things should happen.
We note your complaint, Mrs Goudin.
- After the vote:
Mr President, I just wanted to point out to the House that we voted on a resolution of a European Council meeting, and it is a disgrace that nobody from the Council is present to take into account what we have been working on and what we have to say. This is not the way we work together.
(Applause)
Mr President, it may be true that the Council is not here, but I would like to ask the House to welcome our new Commissioner who, immediately after her endorsement, has taken the trouble to be present for the vote. I welcome Baroness Ashton to the Chamber.
(Loud applause)
Indeed, Mr Martin. You are absolutely on the ball.